DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 11/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1 and 3-20 are pending.
Claim 2 is cancelled.
Claims 1, 8, and 17 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku (US Patent 9,349,618) in view of Ogasawara (US Pub. 2009/0229759), Augustino (US Pub. 2010/0108261), and Kitagawa (US Pub. 2015/0373783).
Regarding claim 1, Yamawaku teaches a pedestal assembly for use in a plasma processing apparatus for processing a substrate, the pedestal assembly comprising: 
a baseplate (Figs. 1 and 5F, susceptor #12); 
a puck (Figs. 1 and 5F, electrostatic chuck #23) configured to support the substrate (Fig. 1, supporting the wafer W); 
a focus ring (Fig. 5F, inner focus ring #25a) arranged relative to the puck such that at least a portion of the focus ring at least partially surrounds a periphery of the substrate when the substrate is positioned on the puck (see annotated Fig. 5F below, wafer positioned on electrostatic chuck and peripherally surrounded by the focus ring); and 
a thermally conductive member (C10, L66 and Fig. 5F, portion of block member #25c as in annotated Fig. 5F below) spaced apart from the puck (see below), the thermally conductive member in thermal communication with the focus ring and the baseplate (C6, L50-57: focus ring is cooled through heat transferring sheet and susceptor; see annotated Fig. 5F, arrow showing contact between various elements),
wherein the focus ring comprises a first portion having a first thickness in a vertical direction (see annotated Fig. 5F below), a second portion having a second thickness in the vertical direction (see below), and a third portion having a third 

    PNG
    media_image1.png
    237
    319
    media_image1.png
    Greyscale

(The Examiner notes that the word “portion” broadly includes any arbitrary sub-division of the stated element, thus the focus ring of Yamawaku can reasonably be interpreted as comprising first-third portions, as above).

wherein the puck and the focus ring define a gap therebetween (see annotated Fig. 5F below).


    PNG
    media_image2.png
    518
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    825
    media_image3.png
    Greyscale

wherein the baseplate and the puck together define a central axis along a vertical direction (see annotated Fig. 1 below), and the radial direction extends orthogonally to the central axis (see below).

    PNG
    media_image4.png
    314
    522
    media_image4.png
    Greyscale


Yamawaku does not teach an inner insulator ring at least partially surrounding the thermally conductive member and the baseplate, an outer insulator ring at least partially surrounding the inner insulator ring, wherein the focus ring has a bottom surface that at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction.

However, Ogasawara teaches: 

an outer insulator ring (Ogasawara – [0053] and Fig. 3A, outer cover ring #43; comprises an outer yttria surface; where yttria is a well-known electrical insulator; [0055]: may be entirely formed from yttria) at least partially surrounding the inner insulator ring (Ogasawara – Fig. 3A, ring #43 radially outward from member #42), 
wherein a focus ring (Ogasawara – [0006] and Fig. 3A, focus ring #23) has a bottom surface (see Fig. 3A), wherein a section of the bottom surface corresponding to at least one of the first portion or the second portion at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction (Ogasawara – Fig. 3A, focus ring #23 with any arbitrary first/second portions is at least partially vertically overlapping both member #42 and ring #43).
Yamawaku and Ogasawara both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the outer ring structure as taught by Yamawaku (specifically, the members #25b and #26 as seen in Fig. 5F) to resemble the inner/outer insulating ring structure of Ogasawara in order to reduce deposits from accumulating between the focus ring and the mounting stage that would result in poor attraction of the substrate (Ogasawara – [0013]), to prevent 

Modified Yamawaku does not teach wherein the focus ring has a stepped bottom surface, wherein a section of the stepped bottom surface corresponding to at least one of the first portion or the second portion at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction.
However, Augustino teaches wherein a focus ring has a stepped bottom surface (Augustino – [0033] and Fig. 6B, upper ring #602B with stepped bottom surface), wherein a section of the stepped bottom surface corresponding to at least one of a first portion or a second portion (Augustino – Fig. 6B, outer-most and middle portions of #602B) at least partially overlaps an insulator ring (Augustino – claims 3-4: lower edge rings comprise a dielectric material such as yttria, ceria, alumina, silicon nitride, and quartz – where dielectric materials are known for their insulating properties) in the vertical direction (see Fig. 6B, #602B overlaps #604B in the vertical direction).
Modified Yamawaku and Augustino both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the edge ring of modified Yamawaku to have a stepped bottom surface overlapping the inner and outer insulator rings (as taught by modified Yamawaku above). One would be motivated to make such a combination since Augustino teaches such an arrangement is preferred 

Modified Yamawaku does teach wherein the focus ring comprises a protrusion having a surface that at least partially overlaps the puck in the vertical direction and in a radial direction, the radial direction extending orthogonally to the central axis.
However, Kitagawa teaches a focus ring protrusion (Kitagawa – [0046] and Fig. 2, convex portion #5a of focus ring #5) having a surface that at least partially overlaps the puck (Kitagawa – [0046] and Fig. 2, electrostatic chuck #6) in the vertical direction (Kitagawa – Fig. 2, #5a overlaps #6 vertically) and in a radial direction (Kitagawa - Fig. 2, #5a overlaps #6 in a radial/horizontal direction) and a vertical direction).
Modified Yamawaku and Kitagawa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the focus ring as taught by Yamawaku with the overlapping protrusion as taught by Kitagawa in order to cover the groove between the base/chuck and the focus ring/support structure to prevent plasma from entering the groove (Kitagawa – [0046]).

Regarding claim 3, Yamawaku modified by Ogasawara and Augustino does not teach wherein the protrusion of the focus ring is disposed between at least a portion of the substrate and at least a portion of the puck when the substrate is supported on the puck.


    PNG
    media_image5.png
    254
    554
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the focus ring as taught by modified Yamawaku with the overlapping protrusion as taught by Kitagawa in order to cover the groove between the base/chuck and the focus ring/support structure to prevent plasma from entering the groove (Kitagawa – [0046]).

To clarify the record, the claim limitation “disposed between at least a portion of the substrate and at least a portion of the puck when the substrate is supported on the puck” is merely a statement relating to a material or article (the substrate) worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 4, Yamawaku modified by Ogasawara and Augustino does not teach wherein the protrusion is integrally formed with a body of the focus ring.
However, Kitagawa teaches wherein the protrusion is integrally formed with a body of the focus ring (Kitagawa – [0046] and Fig. 2, portion #5a of focus ring #5).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the focus ring as taught by modified Yamawaku with the overlapping protrusion as taught by Kitagawa in order to cover the groove between the base/chuck and the focus ring/support structure to prevent plasma from entering the groove (Kitagawa – [0046]).

Regarding claim 5, Yamawaku teaches wherein the pedestal assembly further comprises a first thermal pad and a second thermal pad (Yamawaku - C11, L39-40 and Fig. 5F, heat transferring sheets #34a/b), the first thermal pad in contact with the focus ring and the thermally conductive member (Yamawaku - Fig. 5F, #34a contacting #25a and #25c), the second thermal pad in contact with the thermally conductive member and the baseplate (Yamawaku - Fig. 5F, #34b contacting #25c and #12, see annotated Fig. 5F in claim 1 for clarification).

Regarding claim 6, Yamawaku teaches wherein the first thermal pad and the second thermal pad comprise a resilient material (Yamawaku - C5, L50-52: silicon rubber).

Regarding claim 8, Yamawaku does not teach wherein the focus ring at least partially overlaps the outer insulator ring in the radial direction, wherein the focus ring and the inner insulator define a gap in the vertical direction, nor wherein the inner insulator ring and the thermally conductive member define a gap in the radial direction.
However, Ogasawara teaches wherein a focus ring (Ogasawara – [0006] and Fig. 3A, focus ring #23) at least partially overlaps an outer insulator ring in the radial direction (see annotated Ogasawara Fig. 3A below), wherein the focus ring and an inner insulator ring define a gap in the vertical direction (see below, gap 1), and wherein the inner insulator ring and the thermally conductive member define a gap in the radial direction (see below, gap 2).

    PNG
    media_image6.png
    453
    798
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the outer ring structure as taught by modified Yamawaku to resemble the inner/outer insulating ring structure of Ogasawara in order to reduce deposits from accumulating between the focus ring and the mounting stage that would result in poor attraction of the substrate (Ogasawara – [0013]), to prevent contamination from an outer member to the substrate (Ogasawara – [0015]), and to 

Regarding claim 10, Yamawaku teaches wherein a thermal conductivity of the thermally conductive member is different than the thermal conductivity of the first thermal pad or the thermal conductivity of the second thermal pad. Yamawaku teaches wherein the thermally conductive member comprises quartz (Yamawaku - C10, L66-67, block member #25c comprises quartz) and the thermal pads comprise silicon rubber (C6, L51-52), which differ in thermal conductivity due to the differences in materials, although such reasoning is not specifically recited by Yamawaku.
As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, that the thermal conductivity of the thermally conductive member is different than the thermal conductivity of the thermal pad since it would be known to one of ordinary skill in the art that thermal conductivity is an intrinsic property of a material (see previously attached reference: thermal conductivity, University of Calgary, 2017) and thus, since quartz and silicon rubber are different materials, their thermal conductivity would necessarily be different.

Regarding claim 11, Yamawaku teaches wherein the baseplate defines one or more passages through which a fluid flows (Yamawaku - C5, L17-22: cooling unit with a refrigerant passage) to adjust a temperature of the baseplate (Yamawaku - C5, L17-22: cooling unit absorbs heat of the wafer W via the susceptor).

Regarding claim 13, Yamawaku teaches wherein the baseplate is stepped such that the baseplate comprises a first portion that extends vertically above a second portion (see annotated Yamawaku Fig. 5F below).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale


Regarding claim 14, Yamawaku teaches wherein the puck is disposed above the first portion of the baseplate (see annotated Yamawaku Fig. 5F reproduced below).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale


Regarding claim 15, Yamawaku teaches wherein the second thermal pad is in contact with the second portion of the baseplate (see annotated Yamawaku Fig. 5F reproduced below, #34b contacting second portion).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale


Regarding claim 17, Yamawaku teaches a plasma processing apparatus for processing a substrate (Col. 2, Lines 43-55 and generally in Fig. 1), the apparatus comprising: 
a processing chamber defining an interior space (C4, L21-22 and Fig.1, chamber #11 with interior space between walls defining #11); and
a pedestal assembly disposed within the interior space (C4, L21-29, C5, L1-16 and L30-38; Fig. 1, susceptor #12, electrostatic chuck #23, electrode plate #22, focus ring #25), the pedestal assembly comprising:  15Attorney Docket No.: AGX-245-P 
a baseplate (Figs. 1 and 5F, susceptor #12); 
a puck (Figs. 1 and 5F, electrostatic chuck #23) configured to support the substrate (Fig. 1, supporting the wafer W); 
a focus ring (Fig. 5F, inner focus ring #25a) at least partially surrounding a periphery of the substrate when the substrate is positioned on the puck (see annotated Fig. 5F below, wafer positioned on electrostatic chuck and peripherally surrounded by the focus ring), the focus ring comprising a top surface and an opposing bottom surface (Fig. 5F, focus ring #25a has upper and lower surface); 

    PNG
    media_image3.png
    542
    825
    media_image3.png
    Greyscale

a first thermal pad (C11, L39-40 and Fig. 5F, heat transferring sheet #34a) in contact with the bottom surface of the focus ring (see Fig. 5F above);
a second thermal pad (C11, L39-40 and Fig. 5F, heat transferring sheet #34b) in contact with the baseplate (see Fig. 5F above, contacting portion of susceptor #12); 
a thermally conductive member (C10, L66 and Fig. 5F, portion of block member #25c as in annotated Fig. 5F below) coupled between the first thermal pad and the second thermal pad (Fig. 5F, portion of #25c disposed between first and second heat transferring sheets #34/b); 

    PNG
    media_image2.png
    518
    678
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    237
    319
    media_image1.png
    Greyscale

(The Examiner notes that the word “portion” broadly includes any arbitrary sub-division of the stated element, thus the focus ring of Yamawaku can reasonably be interpreted as comprising first-third portions, as above).

wherein the first thermal pad, second thermal pad, and thermally conductive member form a heat path for conduction of heat from the focus ring to the baseplate (C5, L53-57 and see annotated Fig. 5F below, thermal communication pathway shown connecting focus ring, both thermal pads, the conductive member, and the baseplate); and

    PNG
    media_image3.png
    542
    825
    media_image3.png
    Greyscale

wherein the baseplate and the puck together define a central axis along a vertical direction (see annotated Fig. 1 below), and the radial direction extends orthogonally to the central axis (see below).

    PNG
    media_image4.png
    314
    522
    media_image4.png
    Greyscale

wherein the focus ring has a body (see Fig. 5F), and
wherein the baseplate is stepped such that the baseplate comprises a first portion that extends vertically above a second portion (see annotated Yamawaku Fig. 5F below).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale


Yamawaku does not teach an inner insulator ring at least partially surrounding the thermally conductive member and the baseplate, an outer insulator ring at least partially surrounding the inner insulator ring, wherein the focus ring has a bottom surface that at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction, and wherein the inner insulator ring at least partially overlaps the second portion of the baseplate in the radial direction.

However, Ogasawara teaches:
an inner insulator ring (Ogasawara – [0053] and Fig. 3A, cover member #42 shown as an annular member similar to Fig. 1; [0054]: comprises quartz, which has low heat transferability; quartz is also a well-known electrical insulator) at least partially surrounding a thermally conductive member (Ogasawara – [0041] and Fig. 3A, member #42 radially outward of spacer #26 –see label in Fig. 2-) and a baseplate (Ogasawara – [0006] and Fig. 3A, member #42 is radially outward of chuck #21), 
an outer insulator ring (Ogasawara – [0053] and Fig. 3A, outer cover ring #43; comprises an outer yttria surface; where yttria is a well-known electrical insulator; 
wherein a focus ring (Ogasawara – [0006] and Fig. 3A, focus ring #23) has a bottom surface (see Fig. 3A), wherein a section of the bottom surface corresponding to at least one of the first portion or the second portion at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction (Ogasawara – Fig. 3A, focus ring #23 with any arbitrary first/second portions is at least partially vertically overlapping both member #42 and ring #43), and 
wherein the inner insulator ring at least partially overlaps the second portion of the baseplate in the radial direction (see annotated Ogasawara Fig. 3A below, inner insulator ring maintains a radial overlap with chuck #21 in a region corresponding to the “second portion”, which can be shown analogously to the second portion as taught by Yamawaku in the annotated Fig. 5F below).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    326
    513
    media_image8.png
    Greyscale

Yamawaku Fig. 5F 				Ogasawara Fig. 3A

Yamawaku and Ogasawara both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the outer ring 

Modified Yamawaku does not teach wherein the focus ring has a stepped bottom surface, wherein a section of the stepped bottom surface corresponding to at least one of the first portion or the second portion at least partially overlaps the inner insulator ring and the outer insulator ring in the vertical direction.
However, Augustino teaches wherein a focus ring has a stepped bottom surface (Augustino – [0033] and Fig. 6B, upper ring #602B with stepped bottom surface), wherein a section of the stepped bottom surface corresponding to at least one of a first portion or a second portion (Augustino – Fig. 6B, outer-most and middle portions of #602B) at least partially overlaps an insulator ring (Augustino – claims 3-4: lower edge rings comprise a dielectric material such as yttria, ceria, alumina, silicon nitride, and quartz – where dielectric materials are known for their insulating properties) in the vertical direction (see Fig. 6B, #602B overlaps #604B in the vertical direction).
Modified Yamawaku and Augustino both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the edge ring of 

Modified Yamawaku does not teach wherein the focus ring has a protrusion extending from the body, the protrusion being disposed between the substrate and the puck when the substrate is supported by the puck, the protrusion having a surface that at least partially overlaps the puck in a radial direction, wherein a gap is defined between the puck and the protrusion.
However, Kitagawa teaches a protrusion (Kitagawa – [0046] and Fig. 2, convex portion #5a of focus ring #5) extending from the focus ring body (Kitagawa – Fig. 2, see #5a of #5), the protrusion being disposed between the substrate and the puck when the substrate is supported by the puck (see annotated Kitagawa Fig. 2 below, overlap occurs along the dotted arrow connecting wafer W, portion #5a of focus ring #5, and part of ESC/puck #6), the protrusion having a surface that at least partially overlaps the puck in a radial direction (see Kitagawa Fig. 2, #5a overlaps #6 in a radial/horizontal direction and a vertical direction), wherein a gap is defined between the puck and the protrusion (Kitagawa – Fig. 2, gap between #5a and sidewall of #6).

    PNG
    media_image5.png
    254
    554
    media_image5.png
    Greyscale

Modified Yamawaku and Kitagawa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the focus ring as taught by modified Yamawaku with the overlapping protrusion as taught by Kitagawa in order to cover the groove between the base/chuck and the focus ring/support structure to prevent plasma from entering the groove (Kitagawa – [0046]).

Further, the claim limitation “disposed between the substrate and the puck when the substrate is supported by the puck” is merely a statement relating to a material or article (the substrate) worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 18, Yamawaku teaches wherein the first thermal pad and the second thermal pad comprise a resilient material (Yamawaku - C5, L50-52: silicon rubber).

Regarding claim 19, Yamawaku teaches wherein the puck is disposed above the first portion of the baseplate (see annotated Yamawaku Fig. 5F reproduced below); and wherein the second thermal pad is in contact with the second portion of the baseplate (see annotated Fig. 5F below, #34b contacting second portion).

    PNG
    media_image7.png
    525
    825
    media_image7.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku (US Patent 9,349,618), Ogasawara (US Pub. 2009/0229759), Augustino (US Pub. 2010/0108261), and Kitagawa (US Pub. 2015/0373783), as applied to claims 1, 3-6, 8, 10-11, 13-15, and 17-19 above, and further in view of Kitajima (US Pub. 2011/0247759).
The limitations of claims 1, 3-6, 8, 10-11, 13-15, and 17-19 are set forth above.
Regarding claim 7, modified Yamawaku does not teach wherein the first thermal pad and the second thermal pad comprise an adhesive tape.
However, Kitajima teaches wherein a thermal pad comprises an adhesive sheet (Kitajima – [0069] and Fig. 2, heat transfer sheet #38).
Modified Yamawaku and Kitajima both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku (US Patent 9,349,618), Ogasawara (US Pub. 2009/0229759), Augustino (US Pub. 2010/0108261), and Kitagawa (US Pub. 2015/0373783), as applied to claims 1, 3-6, 8, 10-11, 13-15, and 17-19 above, and further in view of Koshimizu (US Patent 6,676,804).
The limitations of claims 1, 3-6, 8, 10-11, 13-15, and 17-19 are set forth above.
Regarding claim 9, modified Yamawaku does not teach wherein the thermal conductivity of the first thermal pad is different than the thermal conductivity of the second pad (Yamawaku teaches where they are the same material, thus having the same thermal conductivity).
However, Koshimizu teaches a fastener (Koshimizu - Fig. 8, screw #406) joined to a ring body (Fig. 8, inner ring body #404), an aluminum plate (Fig. 8, plate #408), and a thermal pad (C,L, not shown in Fig. 8), which are positioned on a susceptor (Fig. 8, lower electrode #106), wherein the thermal conductivity of the ring body is adjusted by the force applied by the fastener (Koshimizu – C13, L52-C14,L3 and Fig. 8). 
Thus, while Koshimizu does not specifically teach wherein the thermal conductivity of the first thermal pad is different than the thermal conductivity of the 
Modified Yamawaku and Koshimizu both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the thermal conductivity of the second pad through routine experimentation in order to enable consistency in the concentration of radicals distributed around the workpiece and the ring body to achieve center-to-edge uniformity (Koshimizu – C2, L67-C3, L10). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku (US Patent 9,349,618), Ogasawara (US Pub. 2009/0229759), Augustino (US Pub. 2010/0108261), and Kitagawa (US Pub. 2015/0373783), as applied to claims 1, 3-6, 8, 10-11, 13-15, and 17-19 above, and further in view of Endoh (US Pub. 2004/0261946).
The limitations of claims 1, 3-6, 8, 10-11, 13-15, and 17-19 are set forth above.
Regarding claim 12, Yamawaku teaches wherein the thermally conductive member is a ring (shown in Yamawaku Fig. 5F, as set forth in claim 1, the same way as inner focus ring #25a and outer focus ring #25b, see Fig. 1 for ring-shaped #25a/b). 

Modified Yamawaku does not teach wherein the thermally conductive member comprises aluminum.
However, Endoh teaches wherein the thermally conductive member (Endoh – [0129] and Fig. 5, conductive material portion #30d) comprises aluminum ([0131]).
Modified Yamawaku and Endoh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Yamawaku with the aluminum material as taught by Endoh in order to increase the heat transfer ability between the electrostatic chuck and the focus ring (Endoh – [0131]) to enable temperature uniformity of the wafer from center to edge during processing ([0006]).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku (US Patent 9,349,618), Ogasawara (US Pub. 2009/0229759), Augustino (US Pub. 2010/0108261), and Kitagawa (US Pub. 2015/0373783), as applied to claims 1, 3-6, 8, 10-11, 13-15, and 17-19 above, and further in view of Hayasaka (US Pub. 2015/0122422).
The limitations of claims 1, 3-6, 8, 10-11, 13-15, and 17-19 are set forth above.
Regarding claim 16, modified Yamawaku does not teach wherein the pedestal assembly comprises a fastener configured to provide a compression connection that compresses the second thermal pad between the thermally conductive member and the baseplate.
However, Hayasaka teaches wherein the pedestal assembly (Hayasaka – Fig. 3) comprises a fastener ([0063] and Fig. 3, bolt head #25 and bolt end #26) configured to provide a compression connection ([0065]) that compresses the second thermal pad ([0064] and Fig. 3, lower thermally conductive sheet #27) between the thermally conductive member ([0063]-[0064] and Fig. 3, focus ring lower member #3b) and the baseplate ([0063] and Fig. 3, electrostatic chuck #12).
Modified Yamawaku and Hayasaka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Yamawaku with the fastener assembly as taught by Hayasaka in order to adjust a thermal conductivity between the focus ring and the electrostatic chuck to control the temperature of the focus ring (Hayasaka – [0065]) and to improve a mask selectivity of an etching mask ([0070]).

Regarding claim 20, modified Yamawaku does not teach wherein the pedestal assembly comprises a fastener configured to provide a compression connection that 
However, Hayasaka teaches wherein the pedestal assembly (Hayasaka – Fig. 3) comprises a fastener ([0063] and Fig. 3, bolt head #25 and bolt end #26) configured to provide a compression connection ([0065]) that compresses the second thermal pad ([0064] and Fig. 3, lower thermally conductive sheet #27) between the thermally conductive member ([0063]-[0064] and Fig. 3, focus ring lower member #3b) and the baseplate ([0063] and Fig. 3, electrostatic chuck #12).
Modified Yamawaku and Hayasaka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Yamawaku with the fastener assembly as taught by Hayasaka in order to adjust a thermal conductivity between the focus ring and the electrostatic chuck to control the temperature of the focus ring (Hayasaka – [0065]) and to improve a mask selectivity of an etching mask ([0070]).

Response to Arguments
Applicant is thanked for their amendments to claim 17 to alleviate indefinite claim language. As such, the rejections of claim 17-20 under section 112(b) are withdrawn.

The Examiner agrees that the previous prior art rejection does not meet the limitations of claims 1 and 17 as amended. In accordance, the Examiner has supplied the Augustino reference in combination with the previous prior art to meet the currently Augustino reference, no further response appears to be required by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718         

/Benjamin Kendall/Primary Examiner, Art Unit 1718